DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species S (i.e. the embodiment related to Figs.15-16) in the reply filed on 03/04/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aina et al. (US 2016/0216838 A1 hereinafter referred to as “Aina”).
With respect to claim 1, Aina discloses, in Figs.1-8, a display panel comprising: a substrate/(DITO substrate) comprising a display area/(touch sensor panel area) (200) and a first area/(SMT component area) (211) in the display area (see Par.[0022] and [0033] wherein touch sensor panel area 200 routed around SMT component area 211 (which can be in the center of the touch panel 200 instead) in DITO substrate is disclosed); and a plurality of pixels in the display area (200) (see Par.[0040] wherein pixels regular shape of touch sensor panel is disclosed), wherein the plurality of pixels comprises a first group (232) of first pixels adjacent to the first area (211), and each of the first pixels comprises a first semiconductor layer, wherein the first semiconductor layer of each of the first pixels is connected to the first semiconductor layer of another one of the first pixels in a first direction/(drive lines direction) to form a plurality of first rows arranged on the substrate, and wherein the plurality of first rows is connected to a first connection line/(left drive line surrounding SMT component 211) extending in a second direction/(sense lines direction) that crosses the first direction/(scan lines direction) (see Figs.2-3, Par.[0034] wherein enlarged structure shown two vertical drive line portions surrounding SMT component 211 which are connected to each other by shaded area 224’ and connected to drive lines of touch panel 

    PNG
    media_image1.png
    679
    815
    media_image1.png
    Greyscale

With respect to claim 2, Aina discloses, in Figs.1-8, the display panel, wherein each of the first rows comprises a first end portion adjacent to the first area and a second end portion opposite to the first end portion, and the first connection line is connected to at least one of the first end portion and the second end portion (see Figs.2-3, Par.[0034] wherein enlarged structure shown two vertical drive line portions surrounding SMT component 211 which are connected to each other by shaded area 224’ and 
With respect to claim 3, Aina discloses, in Figs.1-8, the display panel, wherein the plurality of pixels comprises a first neighboring pixel group adjacent to the first group, and each of the pixels in the first neighboring pixel group comprises a semiconductor layer, wherein the semiconductor layer of each of the pixels in the first neighboring pixel group is connected to the semiconductor layer of another one of the pixels in the first neighboring pixel group in the first direction to form a plurality of rows arranged on the substrate, and wherein the first connection line is connected to the plurality of rows in the first neighboring pixel group (see Figs.2-3, Par.[0034] wherein enlarged structure shown two vertical drive line portions surrounding SMT component 211 which are connected to each other by shaded area 224’ and connected to drive lines of touch panel rows pixels through via 226 are disclosed; see Par.[0032] wherein drive lines 202 and pixels sense lines 204 of touch sense panel 200 made of same layer material such as conductive oxide semiconductor ITO is disclosed; also, see above examiner’s reproduction of Fig.3 for more drawing details explanation used for claims elements anticipations).
With respect to claim 4, Aina discloses, in Figs.1-8, the display panel, wherein a total area of the first semiconductor layers in the first group is different from a total area of the semiconductor layers in the first neighboring pixel group (see Figs.2-3, Par.[0034] wherein enlarged structure shown two vertical drive line portions surrounding SMT component 211 which are connected to each other by shaded area 224’ and connected to drive lines of touch panel rows pixels through via 226 are disclosed; see Par.[0032] wherein drive lines 202 and pixels sense lines 204 of touch sense panel 200 made of same layer material such as conductive oxide semiconductor ITO is disclosed; also, see above examiner’s reproduction of Fig.3 for more drawing details explanation used for claims elements anticipations).
With respect to claim 5, Aina discloses, in Figs.1-8, the display panel, wherein the first connection line and the first semiconductor layers comprise a same material (see Par.[0032] wherein drive lines 202 and pixels sense lines 204 of touch sense panel 200 made of same layer material such as conductive oxide semiconductor ITO is disclosed).
With respect to claim 6, Aina discloses, in Figs.1-8, the display panel, wherein the plurality of pixels further comprises a second group of second pixels spaced apart from the first group of first pixels with the first area between the first group and the second group, wherein each of the second pixels comprises a second semiconductor layer, and wherein the second semiconductor layer of each of the second pixels is connected to the second semiconductor layer of another one of the second pixels in the first direction to form a plurality of second rows arranged on the substrate (see Figs.2-3, Par.[0034] wherein enlarged structure shown two vertical drive line portions surrounding SMT component 211 which are connected to each other by shaded area 224’ and connected to drive lines of touch panel rows pixels through via 226 are disclosed; see Par.[0032] wherein drive lines 202 and pixels sense lines 204 of touch sense panel 200 made of same layer material such as conductive oxide semiconductor ITO is disclosed; also, see above examiner’s reproduction of Fig.3 for more drawing details explanation used for claims elements anticipations).
With respect to claim 7, Aina discloses, in Figs.1-8, the display panel, further comprising a second connection line extending in the second direction, and each of the plurality of second rows is connected to the second connection line (see Figs.2-3, Par.[0034] wherein enlarged structure shown two vertical drive line portions surrounding SMT component 211 which are connected to each other by shaded area 224’ and connected to drive lines of touch panel rows pixels through via 226 are disclosed).
With respect to claim 8, Aina discloses, in Figs.1-8, the display panel, wherein each of the plurality of second rows comprises a first end portion adjacent to the first area and a second end portion opposite to the first end portion, and wherein the second connection line is connected to at least one of the first end portion and the second end portion of each of the plurality of second rows (see Figs.2-3, Par.[0034] wherein enlarged structure shown two vertical drive line portions surrounding SMT component 211 which are connected to each other by shaded area 224’ and connected to drive lines of touch panel rows pixels through via 226 are disclosed; see Par.[0032] wherein drive lines 202 and pixels sense lines 204 of touch sense panel 200 made of same layer material such as conductive oxide semiconductor ITO is disclosed; also, see above examiner’s reproduction of Fig.3 for more drawing details explanation used for claims elements anticipations).
With respect to claim 9, Aina discloses, in Figs.1-8, the display panel, wherein the plurality of pixels further comprises a second neighboring pixel group adjacent to the second group, and each of the pixels in the second neighboring pixel group comprises a semiconductor layer, wherein the semiconductor layer of each of the pixels in the second neighboring pixel group is connected to the semiconductor layer of another one of the pixels in the second neighboring pixel group in the first direction to form a plurality of rows arranged on the substrate, and wherein the second connection line is connected to the plurality of rows in the second neighboring pixel group (see Figs.2-3, Par.[0034] wherein enlarged structure shown two vertical drive line portions surrounding SMT component 211 which are connected to each other by shaded area 224’ and connected to drive lines of touch panel rows pixels through via 226 are disclosed; see Par.[0032] wherein drive lines 202 and pixels sense lines 204 of touch sense panel 200 made of same layer material such as conductive oxide semiconductor ITO is disclosed; also, see above examiner’s reproduction of Fig.3 for more drawing details explanation used for claims elements anticipations).
With respect to claim 10, Aina discloses, in Figs.1-8, the display panel, wherein the second connection line and the second semiconductor layers comprise a same material (see Par.[0032] wherein drive lines 202 and pixels sense lines 204 of touch sense panel 200 made of same layer material such as conductive oxide semiconductor ITO is disclosed).
With respect to claim 11, Aina discloses, in Figs.1-8, a display panel comprising: a substrate comprising a first area and a second area; a plurality of first rows in the second area, each of the first rows comprising a plurality of first semiconductor layers connected to one another in a first direction; a plurality of second rows in the second area, each of the second rows comprising a plurality of second semiconductor layers connected to one another in the first direction; and a first connection line that is connected to the plurality of first rows and extends in a second direction that crosses the first direction (see Par.[0022] and [0033] wherein touch sensor panel area 200 routed around SMT component area 211 (which can be in the center of the touch panel 200 instead) in DITO substrate is disclosed; see Par.[0040] wherein pixels regular shape of touch sensor panel is disclosed; see Figs.2-3, Par.[0034] wherein enlarged structure shown two vertical drive line portions surrounding SMT component 211 which are connected to each other by shaded area 224’ and connected to drive lines of touch panel rows pixels 
With respect to claim 12, Aina discloses, in Figs.1-8, the display panel, wherein the first connection line and the plurality of first semiconductor layers comprise a same material (see Par.[0032] wherein drive lines 202 and pixels sense lines 204 of touch sense panel 200 made of same layer material such as conductive oxide semiconductor ITO is disclosed).
With respect to claim 13, Aina discloses, in Figs.1-8, the display panel, wherein each of the first rows comprises a first end portion adjacent to the first area and a second end portion opposite to the first end portion, and wherein the first connection line is connected to at least one of the first end portion and the second end portion (see Figs.2-3, Par.[0034] wherein enlarged structure shown two vertical drive line portions surrounding SMT component 211 which are connected to each other by shaded area 224’ and connected to drive lines of touch panel rows pixels through via 226 are disclosed; see Par.[0032] wherein drive lines 202 and pixels sense lines 204 of touch sense panel 200 made of same layer material such as conductive oxide semiconductor ITO is disclosed).
With respect to claim 14, Aina discloses, in Figs.1-8, the display panel, further comprising a plurality of first neighboring rows that is adjacent to the plurality of first rows, each of the first neighboring rows comprising a plurality of semiconductor layers that is connected to one another in the first direction, and the first connection line is connected to the plurality of first neighboring rows (see Figs.2-3, Par.[0034] wherein enlarged structure shown two vertical drive line portions surrounding SMT component 211 which are connected to each other by shaded area 224’ and connected to drive lines of touch panel rows pixels through via 226 are disclosed; see Par.[0032] wherein drive lines 202 and pixels sense lines 204 of touch sense panel 200 made of same layer material such as conductive oxide semiconductor ITO is disclosed; also, see above examiner’s reproduction of Fig.3 for more drawing details explanation used for claims elements anticipations; it submitted that when SMT component is in the middle of touch sense panel the 
With respect to claim 15, Aina discloses, in Figs.1-8, the display panel, wherein the plurality of first semiconductor layers and the plurality of semiconductor layers are respectively connected to neighboring first semiconductor layers or semiconductor layers in the second direction.
With respect to claim 16, Aina discloses, in Figs.1-8, the display panel of claim 11, wherein the plurality of first rows and the plurality of second rows are apart from one another with the first area between the plurality of first rows and the plurality of second rows.
With respect to claim 17, Aina discloses, in Figs.1-8, the display panel, wherein the plurality of first semiconductor layers and the plurality of second semiconductor layers are arranged stepwise in an area adjacent to the first area (see above examiner’s reproduction of Fig.3 for more drawing details explanation used for claims elements anticipations; it submitted that when SMT component is in the middle of touch sense panel the neighing regions may be the upper and lower region underlying the first group 323 and second group 234).
With respect to claim 18, Aina discloses, in Figs.1-8, the display panel, further comprising a second connection line connected to the plurality of second rows and extending in a second direction that crosses the first direction (see above examiner’s reproduction of Fig.3 for more drawing details explanation used for claims elements anticipations; it submitted that when SMT component is in the middle of touch sense panel the neighing regions may be the upper and lower region underlying the first group 323 and second group 234).
With respect to claim 19, Aina discloses, in Figs.1-8, the display panel, wherein the second connection line and the plurality of second semiconductor layers comprise a same material (see above examiner’s reproduction of Fig.3 for more drawing details explanation used for claims elements anticipations; it submitted that when SMT component is in the middle of touch sense panel the neighing regions may be the upper and lower region underlying the first group 323 and second group 234).
With respect to claim 20, Aina discloses, in Figs.1-8, the display panel, further comprising a plurality of second neighboring rows that is adjacent to the plurality of second rows, each of the second neighboring rows comprising a plurality of second semiconductor layers that are connected to one 
Citation of Pertinent Prior Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited prior art on record, either alone or in combination, teach all the current claimed limitations: Ye US 2019/0235668 A1; Bei et al. US 2019/0051670 A1; Kim et al. US 2008/0090061 A1; Yoshida US 2019/0285954 A1; Watanabe et al. US 2016/0202515 A1; Xiang et al. US 2018/0158417 A1; Gu et al. US 2017/0372661 A1; Ryoo et al. US 2017/0154566 A1.
Telephone/Fax Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818